REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated October 30th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the closest prior art is Nagata et al. (US 2010/0091120 A1).
Regarding claim 1, Nagata teaches an optical module having an image shake correction function, comprising: 
	a movable body comprising a lens; 
	a gimbal mechanism that supports the movable body in a rotatable manner around a first axis intersecting an optical axis of the lens and a second axis intersecting the optical axis and the first axis; 
	a fixed body that supports the movable body via the gimbal mechanism; and 
	a shake-correction magnetic drive mechanism that rotates the movable body around the first axis and the second axis, 

	a lens module comprising the lens, 
	a holder that has a frame shape and supports the lens module on the outer peripheral side of the lens module so that the lens module is movable in the optical axis direction, and 
	a lens-moving magnetic drive mechanism that moves the lens module along the optical axis direction, 
	wherein the gimbal mechanism comprises: 
	a gimbal frame, 
	a first coupling mechanism that couples the holder and the gimbal frame in a rotatable manner around the first axis, and 
	a second coupling mechanism that couples the gimbal frame and the fixed body in a rotatable manner around the second axis, the fixed body comprising a frame that surrounds the holder and the gimbal frame from an outer peripheral side, 
	wherein the fixed body comprises a frame that surrounds the holder and the gimbal frame from an outer peripheral side, 
	wherein the shake-correction magnetic drive mechanism comprises: 
	a shake-correction magnet that is fixed to the holder; and 
	a shake-correction coil that faces the shake-correction magnet, 
	wherein the lens-moving magnetic drive mechanism comprises: 
	a lens-moving coil that is fixed to the lens module; and 
	a lens-moving magnet that faces the lens-moving coil,
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the wherein the shake-correction magnet is fixed to the holder, the lens-moving coil is fixed to the lens module, wherein the shake-correction magnet also serves as the lens-moving magnet, and wherein the lens-moving coil, the shake-correction magnet, and the shake-correction coil are disposed in this order along a radially outward direction of the optical axis from a triaxial intersection of the optical axis, the first axis, and the second axis. 

Regarding claims 2-13, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872